Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9, 11, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 20200287753 in view of Choi US 20200252182, Onggosanusi US 20200100232, and TAKAHASHI US 20210176789.

Regarding claims 1, 11, 20, Park teaches a method comprising: 
receiving, by a wireless device from a base station, one or more messages comprising configuration parameters indicating a sounding reference signal (SRS) resource set (abstract); 

Park is silent on receiving a downlink control information comprising an SRS resource indicator (SRI) and an uplink transmission configuration indicator (UL-TCI), wherein the SRI indicates one or more SRS resources of the SRS resource set.
Choi teaches receiving a downlink control information comprising an SRS resource indicator (SRI) ([0069, 0073]) and an uplink transmission configuration indicator (UL-TCI) ([0079]), wherein the SRI indicates one or more SRS resources of the SRS resource set (SRI, identifier SRS resource of a SRS resource group, the SRS resource group includes the first SRS resource and a second SRS resource, abstract, The UE may include: a received configured to receive from a base station any one of an SRS resource indicator (SRI), a channel state information reference signal (CSI-RS) indicator (CRI), a synchronization signal block (SSB) identifier, and an uplink transmission configuration indicator (TCI); a processor configured to determine whether to use the same transmission beam or different transmission beams for SRS transmission in an SRS resource group depending on whether the received one includes information that the received one is commonly used for the SRS resource group or information that the received one is used for a first SRS resource in the SRS resource group, [0014]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Park by receiving a downlink control information comprising an SRS resource indicator (SRI) and an uplink transmission configuration indicator (UL-TCI), wherein the SRI indicates one or more SRS resources of the SRS resource set, as shown by Choi. This modification would benefit the system by providing a proven, reliable method for receiving the SRI and UL-TCI.

The combination is silent on in response to the UL-TCI being equal to a predefined value, determining an uplink spatial domain transmission filter based on the one or more SRS resources of the SRS resource set; and transmitting, via a physical uplink shared channel, a transport block with the uplink spatial domain transmission filter.
Onggosanusi teaches in response to the UL-TCI being equal to a predefined value (At a later time-instant, the UE receives, from the same base station, and decodes an uplink (UL) beam indication (step 1102). This procedure is followed by the UE determining, from the UL beam indication, a transmit spatial filter applied to an uplink transmitted signal (step 1103), [0211]);
transmitting, via a physical uplink shared channel, a transport block with the uplink spatial domain transmission filter (The uplink transmitted signal can be transmitted on a physical uplink shared channel (PUSCH), [0211]).
.

Although Onggosanusi teaches in response to the UL-TCI being equal to a predefined value, determining an uplink spatial domain transmission filter and transmitting the SRS on the filter, the reference is silent on determining an uplink spatial domain transmission filter based on the one or more SRS resources of the SRS resource set. 
TAKAHASHI teaches determining an uplink spatial domain transmission filter based on the one or more SRS resources of the SRS resource set (One or multiple SRS resources are associated with at least one antenna port and/or one uplink transmission beam (which may be a transmission spatial filter configuration or a precoder of the terminal apparatus 1), [0142]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   in response to the UL-TCI being equal to a predefined value, determining an uplink spatial domain transmission filter based on the one or more SRS resources of the SRS resource set; and transmitting, via a physical uplink shared channel, a transport block with the uplink spatial domain transmission filter, as shown by Onggosanusi and TAKAHASHI. This modification would benefit the system by designing an optimal uplink spatial domain transmission filter.

	Regarding claims 2, 12, the limitations receiving a second downlink control information comprising a second SRI and a second uplink UL-TCI, wherein the second SRI indicates one or more second SRS resources of the SRS resource set;
in response to the second UL-TCI not being equal to the predefined value, determining a second uplink spatial domain transmission filter based on the second UL-TCI, and
transmitting, via the physical uplink shared channel, a second transport block with the second uplink spatial domain transmission filter are obvious assuming the wireless device may design a new uplink spatial domain transmission filter in response to changing channel conditions.

Regarding claims 9, 19, the SRI comprises a different bit field from the UL-TCI in the downlink control information (see Choi ([0069, 0073, 0079].

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Choi, Onggosanusi, and TAKAHASHI as applied to claims 1 and 11 above, and further in view of Kang US 20220095330.

Regarding claim 6, The combination is silent on each SRS resource of the SRS resource set is configured with a spatial relation reference signal (RS).
Kang teaches each SRS resource of the SRS resource set is configured with a spatial relation reference signal (RS) ([0209]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by each SRS resource of the SRS resource set is configured with a spatial relation reference signal (RS), as shown by Kang. This modification would benefit the system by designing an optimal beam as shown by Kang.

Regarding claims 7, 17, the spatial relation RS comprises at least one of: a channel station information reference signal (CSI-RS) (Kang: [0207]); 
a synchronization block (SSB); 
or a sounding reference signal (SRS).


Allowable Subject Matter
Claims 3-5, 8, 10, 13-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476